DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art of which it pertains. Currently, the abstract discloses a sensor device, however it does not disclose an improvement made by the device to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure-Temperature Detection Unit with decrease measurement deterioration.

Claim Objections
Claim 4 and 12  is objected to because of the following informalities:  
Regarding claim 4, the claim recites a “detection unit failure determination unit” which sounds almost identical to the “failure determination unit” of claim 1. Examiner is unsure if this is a typographical error. Examiner suggest modifying the name of the “detection unit failure determination unit” to a different name that would be more distinct from that of the “failure determination unit” if applicant is claiming a distinct separate unit.
Regarding claim 12, the claim recites “an electronic control unit including a storage unit and a controller on page 20 line 23 and then recites “an electronic control unit including the storage unit and the controller” on page 21 line 15. It appears applicant has recited the same limitation twice.
Regarding claim 12, there appears to be a typographical error between the terms “unit” and “including” on page 20 line 23, as there is too much space between the terms.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yamashita et al US20070156373 (hereinafter “Yamashita”) discloses a failure diagnosis apparatus for a refrigerating cycle had a problem that it has a low precision because the fluid is treated, and it is difficult to detect a foretaste of failure, absorb individual differences of real machine in the failure determination, and determine a cause of failure. Also, no cheap and practical diagnosis apparatus and method are provided. A plurality of instrumentation amounts concerning the refrigerant such as the pressure and temperature of the refrigerating cycle apparatus or other instrumentation amounts are detected, the state quantities such as composite variables are acquired by making the arithmetic operation on these instrumentation amounts, and whether the apparatus is normal or abnormal is judged employing the arithmetic operation results. If learning is made during the normal operation, a current state is judged, and if learning is made by compulsorily performing the abnormal operation, or if the abnormal operating condition is operated during the current operation, a failure foretaste such as a critical operation can be made from a change in the Mahalanobis distance. Thereby, the secure diagnosis can be implemented with a simple constitution. (Fig 1-23, Paragraph 0082-0113)
However, Yamashita fails to disclose a failure determination unit for determining whether the signal processing circuit is normal or abnormal based on whether both the pressure signal and the temperature signal from the signal processing circuit change in a manner 
Takeuchi et al US5793297 (hereinafter “Takeuchi”) discloses a pressure detection apparatus including a pressure detection diaphragm, pressure detection circuit for outputting a pressure detection signal proportional to a pressure applied to the pressure detection diaphragm and clamping circuit for clamping the pressure detection signal to a predefined maximum or minimum value when the detected pressure signal is larger than the maximum value or less than the minimum value. Signal clamping by the clamping circuit is cut-off or cancelled when the pressure applied to the pressure detection diaphragm causes an operational error. This operational error may be detected by forming part of the clamping circuit on a semiconductor diaphragm of the sensor. Also, a failure detection circuit may be used to detect sensor failure and then cancel signal clamping. (Fig 1-15, Col 3 line 49 – Col 10 line 57)
However, Takeuchi fails to disclose a failure determination unit for determining whether the signal processing circuit is normal or abnormal based on whether both the pressure signal and the temperature signal from the signal processing circuit change in a manner following the change of the supply voltage caused by the voltage variation control unit as disclosed in claim 1 or a first pressure signal and determine a first pressure; receive a first temperature signal and determine a first temperature; and determine whether the first temperature is greater than or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855